Title: [Diary entry: 9 March 1785]
From: Washington, George
To: 

Wednesday 9th. Mercury at 38 in the morning, 44 at Noon and 48 Night. A great deal of rain fell last Night and the heaviest Sleet I ever recollect to have seen. The bows of all the trees were incrusted by tubes of Ice, quite round, at least half an Inch think—the weight of Which was so great that my late transplantation in many instances sunk under it either by bending the bodies of the young trees—breaking the limbs—or weighing up the roots. The largest pines, in my outer circle were quite oppressed by the Ice; and bowed to the ground: whilst others were loosened at the roots and the largest Catalpa trees had some of their principal branches broken. The ground also where the holes had been dug to receive the Trees, and Where it had not been rammed, was a mere quagmire.  The ground this morning was covered nearly two inches deep with Snow—little of wch. remained at Night. The morning was cloudy with the wind at No. West wch. soon died away and then, abt. Noon, sprung up pretty brisk from the Southwest—which a little before sun down again Shifted to the No. West and as Night approached came on to blow pretty fresh & cold. The ground being covd. with Snow the fore part of the day, & in no condition to work the latter part I set the jobbers to pounding the plaister of Paris by hand for want of other & better convenience to do it.